


Exhibit 10.35


 
Black Knight Financial Services, Inc.
2015 Omnibus Incentive Plan


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Shares
of Class A common stock (the “Restricted Stock”), par value $0.0001 per share
(the “Shares”), by Black Knight Financial Services, Inc. (the “Company”),
pursuant to the Black Knight Financial Services, Inc. 2015 Omnibus Incentive
Plan (the “Plan”) and the terms set forth in the attached Restricted Stock Award
Agreement:
Name of Grantee:
 
Number of Shares of Restricted Stock Granted:
 
Effective Date of Grant:
February 3, 2016
Vesting and Period of Restriction:
Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Period of Restriction shall lapse, and the Shares shall
vest and become free of the forfeiture provisions contained in the Restricted
Stock Award Agreement, with respect to one-fourth of the shares on each
anniversary of the Effective Date of Grant and satisfaction of the Performance
Restriction as set forth on Exhibit A of the Restricted Stock Award Agreement,
attached hereto.



By your electronic acceptance/signature below, you agree and acknowledge that
the Restricted Stock is granted under and governed by the terms and conditions
of the Plan and the attached Restricted Stock Award Agreement, which are
incorporated herein by reference, and that you have been provided with a copy of
the Plan and Restricted Stock Award Agreement.






--------------------------------------------------------------------------------




Black Knight Financial Services, Inc.
2015 Omnibus Incentive Plan


Restricted Stock Award Agreement
(Subject to Time-Based Restriction and Performance Restriction)


Section 1.
GRANT OF RESTRICTED STOCK



(a) Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant (the “Notice”) and this Restricted Stock Award Agreement
(the “Agreement”), the Company grants to the Grantee on the Effective Date of
Grant the Shares of Restricted Stock (the “Restricted Stock”) set forth in the
Notice.


(b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Black Knight Financial Services, Inc. 2015 Omnibus Incentive Plan (the “Plan”).
All terms, provisions, and conditions applicable to the Restricted Stock set
forth in the Plan and not set forth herein are hereby incorporated by reference
herein. To the extent any provision hereof is inconsistent with a provision of
the Plan, the provisions of the Plan will govern. All capitalized terms that are
used in the Notice or this Agreement and not otherwise defined therein or herein
shall have the meanings ascribed to them in the Plan.


Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS



(a) Forfeiture. Except as otherwise provided in Grantee’s employment, director
services or similar agreement in effect at the time of the employment
termination:


(i)If the Grantee’s employment or service as a Director or Consultant is
terminated for any reason other than death, or Disability (as defined below),
the Grantee shall, for no consideration, forfeit to the Company the Shares of
Restricted Stock to the extent such Shares are subject to a Period of
Restriction at the time of such termination.


(ii)If the Grantee’s employment or service as a Director or Consultant is
terminated due to the Grantee’s death or Disability, a portion of the Shares
which on the date of termination of employment remain subject to a Time-Based
Restriction and/or the Performance Restriction (as defined in Exhibit A) shall
vest and become free of the forfeiture and transfer restrictions contained in
the Agreement (except as otherwise provided in Section 2(b) of this Agreement).
The portion which shall vest shall be determined by the following formula
(rounded to the nearest whole Share):
(A x B) - C, where
A = the total number of Shares granted under this Agreement,
B = the number of completed months to the date of termination of employment
since the Effective Date of Grant divided by 48, and
C = the number of Shares granted under this Agreement which vested on or prior
to the date of termination of employment.
All Shares that are subject to a Period of Restriction on the date of
termination of employment or service as a Director or Consultant and which will
not be vested pursuant to Section 2(a)(ii) above, shall be forfeited to the
Company, for no consideration.
(iii)The term “Disability” shall have the meaning ascribed to such term in the
Grantee’s employment, director services or similar agreement with the Company.
If the Grantee’s employment, director services or similar agreement does not
define the term “Disability,” or if the Grantee has not entered into an
employment, director services or similar agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.


(iv)If the Performance Restriction is not satisfied during the Measurement
Period, all of the Shares that do not satisfy the performance criteria for the
applicable Performance Period, shall be forfeited to the Company, for no
consideration.


(b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, to the extent such Shares are subject to
a Period of Restriction.


(c) Holding Period. If and when (i) the Grantee is an Officer (as defined in
Rule 16a-1(f) of the Exchange Act) or holds the title of President of Data and
Analytics, President of Loan Technology, President of Servicing Technology or
President of RealEC Technologies, and (ii) Grantee does not hold Shares with a
value sufficient to satisfy the applicable stock ownership




--------------------------------------------------------------------------------




guidelines of the Company in place at that time, then Grantee must retain 50% of
the Shares acquired by Grantee as a result of the lapse of a Period of
Restriction (excluding from the calculation any Shares withheld for purposes of
satisfying Grantee’s tax obligations in connection with such lapse of a Period
of Restriction) until such time as the value of the Shares remaining in
Grantee’s possession following any sale, assignment, pledge, exchange, gift or
other transfer of the Shares shall be sufficient to meet any applicable stock
ownership guidelines of the Company in place at that time. For the avoidance of
doubt, at any time when Grantee holds, in the aggregate, Shares with a value
sufficient to satisfy the applicable stock ownership guidelines of the Company
in place at that time, Grantee may enter into a transaction with respect to any
Shares acquired by Grantee as a result of the lapse of a Period of Restriction
without regard to the holding period requirement contained in this Section 2(b)
so long as Grantee shall continue to satisfy such stock ownership guidelines
following such transaction.


(d) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice and the terms of this Agreement.
Subject to the terms of the Plan and Section 6(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions, other than the holding period described in
Section 2(c) above. Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges, any
Period of Restriction or other restriction imposed on the Restricted Stock that
has not previously lapsed, including the holding period described in Section
2(c) above, shall lapse.


Section 3.
STOCK CERTIFICATES



As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
Section 4.
SHAREHOLDER RIGHTS



Except for the transfer and dividend restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Grantee shall have all
other rights of a holder of Shares, including the right to vote (or to execute
proxies for voting) such Shares. Unless otherwise determined by the Committee,
if all or part of a dividend in respect of the Restricted Stock is paid in
Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid.
Section 5.
DIVIDENDS



(a) Any dividends paid with respect to Shares which remain subject to a Period
of Restriction shall not be paid to the Grantee but shall be held by the
Company.


(b) Such held dividends shall be subject to the same Period of Restriction as
the Shares to which they relate.


(c) Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.


(d) Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.


Section 6.
MISCELLANEOUS PROVISIONS



(a) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA obligations) required by law to be withheld
with respect to this Award. The Committee may condition the delivery of Shares
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting
expense.




--------------------------------------------------------------------------------




Such election shall be irrevocable, made in writing, signed by the Grantee, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.


(b) Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice by the Company, the
Board or the Committee.


(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.


(d) Choice of Law. This Agreement and the Notice shall be governed by, and
construed in accordance with, the laws of Florida, without regard to any
conflicts of law or choice of law rule or principle that might otherwise cause
the Plan, this Agreement or the Notice to be governed by or construed in
accordance with the substantive law of another jurisdiction.


(e) Arbitration. Subject to, and in accordance with the provisions of Article 3
of the Plan, any dispute or claim arising out of or relating to the Plan, this
Agreement or the Notice shall be settled by binding arbitration before a single
arbitrator in Jacksonville, Florida and in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Plan, this Agreement and the Notice, provided that all
substantive questions of law shall be determined in accordance with the state
and federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.


(f) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(g) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(h) References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended from time to time.


(i) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.






--------------------------------------------------------------------------------




EXHIBIT A
Vesting and Restrictions


This grant is subject to both a Performance Restriction and a Time-Based
Restriction, as described below (collectively, the “Period of Restriction”).


Performance Restriction


In order for the Restricted Stock to vest, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) must determine that the
Company has achieved Adjusted EBITDA of $413 million (the “Performance
Restriction”) for the period of January 1, 2016 to December 31, 2016 (the
“Measurement Period”). Adjusted EBITDA shall be defined as operating income
before depreciation and amortization, with further adjustments to reflect the
addition or elimination of certain income statement items including, but not
limited to, (i) the deferred revenue purchase accounting adjustment recorded in
accordance with GAAP; (ii) equity-based compensation; (iii) acquisition or
IPO-related costs; (iv) non-recurring costs associated with the achievement of
synergies; (v) charges associated with material legal matters; (vi) member
management fees paid to FNF and THL; (vii) exit costs, impairments, and other
charges; (viii) other significant, non-recurring items. The Committee will
evaluate whether the Performance Restriction has been achieved following the
completion of the Measurement Period.


Time-Based Restrictions


Anniversary Date
% of Restricted Stock
First (1st) anniversary of the Effective Date of Grant
25%
Second (2nd) anniversary of the Effective Date of Grant
25%
Third (3rd) anniversary of the Effective Date of Grant
25%
Fourth (4th) anniversary of the Effective Date of Grant
25%



Vesting


If the Performance Restriction has been achieved as of an Anniversary Date, the
percentage of the Restricted Stock indicated next to such Anniversary Date shall
vest on such indicated Anniversary Date (such three year vesting schedule
referred to as the “Time-Based Restrictions”). If the Performance Restriction is
not achieved during the Measurement Period, none of the Restricted Stock granted
hereunder shall vest and, for no consideration, will be automatically forfeited
to the Company.




